EXHIBIT 32 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Premier International Hotel Group, Inc., (the “Company”) on Form 10-Q for period endedNovember 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Zeng Yan, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 18, 2011 /s/ Zeng Yan Zeng Yan President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
